Van Wyok, J.
, It can be-fairly inferred from tlie evidence herein that, defendant’s caps run east and west on Halsey street,1 the track of the eastward-bound cars hping on the south side of that-street and that of the westward-bound cars being on the- north side thereof, and that Howard avenue crosses this street at right angles; that plaintiff, .a lady of .fifty-eight years, was walking along the westerly side of Howard avenue in a southerly direction; when she reached the curb of the northerly side of Halsey street she paused. till a westerly-bound. car,passed her about 141 feet, and then she looked to see if any easterly-bound car-was in sight, which would come *399from the direction in which the car which had just passed her was going ; seeing none, she proceeded to cross Halsey street on the westerly crosswalk, taking a look the other way to see if a car was coming from the east, and when she got upon the track, on the south side of Halsey street, about twenty-two feet from the curb which she had left, she was struck by a trolley car coming from the west, knocked down and dragged, or pushed, along the street; that this car was approaching this street crossing at the excessive rate of speed of about fifteen miles per hour, or at such a rate that the motorman was unable to stop it under seventy .feet by the most prompf use of all his appliances for that purpose. Bnder these circumstances the question of negligence of defendant’s motorman was properly submitted to the jury. We do not see how it can be seriously contended that a motorman is free from negligence, as a matter of law, who drives his car over street crossings in a large city at about the rate of fifteen miles per hour, or at such speed as renders it impossible to stop under seventy feet. We likewise think the question of plaintiff’s freedom from negligence was correctly left to the jury. Before leaving the curb she looked to see if a car was coming from the east; she seeing none, and there being nothing to obstruct her view except the car which had passed her, then 141 feet away, continued on her journey. It was for the jury ■ to decide whether she had the right to assume that no car was nearer than 141 feet and that she could safely cross over, or whether it was her duty to assume that a car was approaching at a dangerously high rate of speed which would make it ■pnsafe for her to attempt to cross, though it was over 141 feet from her at the time she left the curb. We think the motion for a nonsuit was properly denied under the circumstances. Young v. Atlantic Ave. R. R. Co., 10 Misc. Rep. 541; 31 N. Y. Supp. 441.
Judgment and order must be affirmed, with costs.
Osborne, J., concurs.
Judgment and order affirmed, with costs.